DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This Office Action is responsive to the amendment filed June 1, 2021. As directed by the amendment: Claims 1 and 3 have been amended. Claims 2 and 11-17 have been cancelled. Claims 18-20 are newly added. Claims 1, 3-10, and 18-20 are presently pending in this application.

Claim Objections
Claim 9 is objected to because of the following informalities: In ll. 1, the phrase “The cut slot of claim 2” appears to be mis-written as claim 2 has been cancelled. It appears claim 9 should depend on claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 8, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stemniski et al. (US 2012/0271314), herein referred to as Stemniski, and in view of Williams, III et al. (US 2005/0228393), herein referred to as Williams, III. 
Regarding claims 1, 3, 20, Stemniski discloses a cut slot (102, 166) (figure 9) for use in resecting an articular bone surface in an articular joint repair procedure (considered functional), the cut slot (102, 166) comprising: a housing (102) adapted to (i.e. capable of) be positioned adjacent the articular bone surface, the housing (102) having an opening (146) defined therein (figure 10), and an insert (166) adapted to (i.e. capable of) be fitted into the opening (146) (figure 9), the insert (166) including a first member (170) and a second member (172).
Yet, Stemniski lacks the insert including the first member and the second member releasably coupled to the first member, wherein the first member and the second member each have a first end and a second end opposite the first end and are each provided with a first attachment at the first end and with a second attachment at the second end, the first attachment of the first member adapted to cooperate with the first attachment of the second member and the second attachment of the first member adapted to cooperate with the second attachment of the second member for coupling the first member to the second member, wherein the first attachment and the second attachment are snap-fits.
However, Williams, III teaches a first member (12) and a second member (14 or 16) releasably coupled (¶27) to the first member (12), wherein the first member (12) and the second member (14) each have a first end (35) and a second end (another element 35) opposite the first end (35) and are each provided with a first attachment at the first 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stemniski’s insert with the first member and the second member releasably coupled to the first member, wherein the first member and the second member each have a first end and a second end opposite the first end and are each provided with a first attachment at the first end and with a second attachment at the second end, the first attachment of the first member adapted to cooperate with the first attachment of the second member and the second attachment of the first member adapted to cooperate with the second attachment of the second member for coupling the first member to the second member, wherein the first attachment and the second attachment are snap-fits as taught by Williams, III, since it is known that constructing a formerly integral structure in various elements involves only routine skill in the art.
Thus, the modified Stemniski’s cut slot has the insert (the modified Stemniski’s insert) including the first member (170 of Stemniski) and the second member (172 of Stemniski) releasably coupled (¶27 of Williams, III) to the first member (170 of 
Regarding claim 8, the modified Stemniski’s cut slot has wherein the insert (the modified Stemniski’s insert) has a substantially constant width along a length thereof (figure 10 of Stemniski). 

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stemniski and Williams, III as applied to claims 1 and 3 above, and further in view of Lancaster et al. (US 4,564,732), herein referred to as Lancaster.
Regarding claim 4, the modified Stemniski’s cut slot discloses all the features/elements as claimed but lacks wherein the housing comprises at least one crush rib for securing a position of the insert within the opening, the at least one crush rib adapted to be resiliently deformed in response to a pressure being exerted thereon as the insert is fitted into the opening.
However, Lancaster teaches a part (e.g. 89, 91) having crush ribs (elements 101) (figure 5) for securing a position of another part (e.g. 43, 75) within an opening (97), the ribs (elements 101) resiliently deformed in response to a pressure being exerted thereon (col. 5, ll. 24-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stemniski’s connection mechanism between the 
Regarding claim 5, the modified Stemniski’s cut slot has wherein the housing (the modified Stemniski’s housing) comprises a first, a second, a third, and a fourth crush rib (elements 101 of Lancaster) and further wherein, with the insert (the modified Stemniski’s insert) fitted into the opening (146 of Stemniski), the first crush rib (considered as a first element 101 of Lancaster) is positioned adjacent (defined as “near” by Merriam Webster’s Dictionary) the first end of the first member (170 of Stemniski), the second crush rib (considered as a second element 101 of Lancaster) is positioned adjacent (defined as “near” by Merriam Webster’s Dictionary) the first end of the second member (172 of Stemniski), and the third and fourth crush ribs (considered as third and fourth elements 101 of Lancaster) are positioned adjacent (defined as “near” by Merriam Webster’s Dictionary) a lower surface of the second member (172 of Stemniski).

Claims 6, 7, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stemniski and Williams, III as applied to claim 1 above, and further in view of Aram et al. (US 2013/0006251), herein referred to as Aram.
Regarding claims 6, 7, the modified Stemniski’s cut slot discloses all the features/elements as claimed but lacks a detailed description on wherein the housing has formed therein at least one opening adapted to receive therein a drill bit for drilling at least one hole into the articular bone surface, the at least one hole adapted to receive at least one fixation for securing the cut slot on the articular bone surface, wherein the 
However, Aram teaches a housing (100, 102) has formed therein at least one opening (116) (¶78 and figure 10) adapted to (i.e. capable of) receive therein a drill bit (¶84) for drilling at least one hole into the articular bone surface, the at least one hole (116) adapted to (i.e. capable of) receive at least one fixation (160) for securing the cut slot on the articular bone surface, wherein the cut slot further comprises at least one bushing (118) adapted to (i.e. capable of) be received in the at least one opening (116), the at least one bushing (118) configured to (i.e. capable of) accommodate therein the drill bit (¶84) and to prevent residual debris resulting from the drilling of the at least one hole.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Stemniski’s cut slot with wherein the housing has formed therein at least one opening adapted to receive therein a drill bit for drilling at least one hole into the articular bone surface, the at least one hole adapted to receive at least one fixation for securing the cut slot on the articular bone surface, wherein the cut slot further comprises at least one bushing adapted to be received in the at least one opening, the at least one bushing configured to accommodate therein the drill bit and to prevent residual debris resulting from the drilling of the at least one hole as taught by Aram, since such a modification would allow the surgeon to grip onto the removable bushings for installing guide pins (¶20). 

However, Aram teaches a housing (100, 102) defines a receptor (116) and including a rod (118) (¶84) configured to (i.e. capable of) be received in the receptor (116) (¶78 and figure 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Stemniski’s cut slot with wherein the housing defines a receptor and including a rod configured to be received in the receptor as taught by Aram, since such a modification would allow the surgeon to drill into the bone (¶84).

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stemniski and Williams, III as applied to claims above, and further in view of Lazar et al. (US 2013/0296871), herein referred to as Lazer.
Regarding claim 9, the modified Stemniski’s cut slot discloses all the features/elements as claimed but lacks a detailed description on wherein the first and second members are made of a stamped sheet of metal.
However, Lazar teaches plates (e.g. 24, 26) can be stamped from sheet metal (¶35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Stemniski’s cut slot having the first 
Regarding claim 10, the modified Stemniski’s cut slot has wherein the housing (102 of Stemniski) is made of a plastic material (¶110 of Stemniski).

Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 4-5, under 35 U.S.C 102(e) and 35 U.S.C. 103(a), of the Remarks are directed to the amended claim 1. Thus, the Examiner has relied upon the combination of references (Stemniski in view of Williams, III) to teach applicant’s amended claim 1, see Office Action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775